         Case 1:18-cv-01784-MMS Document 9 Filed 01/18/19 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 18-1784C
                                   (Filed: January 18, 2019)

*************************************
ROBERT J. LABONTE,                  *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                           ORDER

        On January 17, 2019, defendant filed an unopposed motion to stay proceedings in this
case until Congress appropriates funds to the United States Department of Justice (“DOJ”). The
court GRANTS the motion; the case is stayed until Congress appropriates such funds. By no
later than ten days after Congress appropriates funds to the DOJ, the parties shall file a joint
status report suggesting further proceedings and proposing dates for any relevant deadlines.

       IT IS SO ORDERED.


                                                   s/ Margaret M. Sweeney
                                                   MARGARET M. SWEENEY
                                                   Chief Judge
